REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10,828,313 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The terminal disclaimer has overcome the double patenting rejection made over the claims of U. S. Patent No. 10,828,313 B2 of the office action mailed 02/18/22.  Consequently, the said rejection is withdrawn. The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10,835,544 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The terminal disclaimer has overcome the double patenting rejection made over the claims of U. S. Patent No. 10,835,544 B2 of the office action mailed 02/18/22.  Consequently, the said rejection is withdrawn. The terminal disclaimer filed on 16 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 10,881,674 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The terminal disclaimer has overcome the double patenting rejection made over the claims of U. S. Patent No. 10,881,674 B2 of the office action mailed 02/18/22.  Consequently, the said rejection is withdrawn.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1-20 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The presently claimed invention is directed to a method comprising: administering to an obese non-infant human during a treatment period an effective amount of a single synthetic fucosylated human milk oligosaccharide (HMO) selected from 2'-fucosyllactose (2'-FL), 3-fucosyllactose (3-FL), difucosyllactose (DFL), and lacto-N-fucopentaose I (LNFP-I), and optionally one or more excipients; increasing in the gastrointestinal microbiota of the non-infant human during the treatment period, the relative abundance of Bifidobacterium adolescentis, and reducing in the non-infant human during the treatment period, a precursor condition for a metabolic disorder associated with development of one or more of obesity-induced pre-diabetes and type 2 diabetes, the precursor condition selected from gut 
permeability, metabolic endotoxemia, low-grade metabolic inflammation, and body fat percentage. This method of the instant invention is not taught or suggested in the prior art and is not obvious over the prior art. It should be noted that Applicant’s claimed method treats a specific patient population that is non-infant humans and requires the administration of specific recited HMOs which is not taught or suggested in the prior art, nor obvious over the prior art.
Furthermore, the prior art discloses that infant-type subspecies of Bifidobacterium are adapted to degrade HMOs whereas adult-type species of Bifidobacterium such as B. adolescentis lack many of the enzymes to directly utilize HMOs effectively. Also, the increase in the relative abundance of Bifidobacterium adolescentis as claimed in Applicant’s method is unexpected with respect to the teachings disclosed in the prior art such as in an in vivo study in the prior art (Haarman et al. (Appl. Environ. Microbiol. 2005:71(5) pp. 2318-24), which show that in infants consuming HMOs in concentrations typically found in human breast milk, the abundance of B. adolescentis significantly decreases. In addition, based on the prior art, one of ordinary skill in the art would not have expected that administering the specific HMOs used in Applicant’s method that failed in vitro (as presented or described by Applicant) to promote the growth of Bifidobacterium adolescentis, to increase the relative abundance of Bifidobacterium adolescentis in the gut microbiota of an adult patient, especially since B. adolescentis was not known to metabolize HMOs (e.g., utilize HMOs as a substrate for growth). Also, it was unexpected and surprising that B. adolescentis would grow in non-infants treated with HMOs. 
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed method. Moreover, the method of the instant invention is not taught or suggested in the prior art and is unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623